Citation Nr: 0728784	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic joint pain, 
to include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for chronic fatigue and 
diarrhea, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for chronic cognitive 
impairment, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to an increased rating for residuals of a 
contusion of the right sciatic notch with mildly decreased 
sensations to light touch and pinprick, currently rated as 10 
percent disabling.    




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1986 to June 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).   

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in May 2007.

The Board finds that the evidence which is of record raises a 
claim for service connection for depression.  That claim is 
referred to the RO for initial adjudication.  

The claim for service connection for joint pain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran has 
chronic fatigue and diarrhea.  

2.  There is no objective evidence that the veteran has 
chronic cognitive impairment.  

3.  The residuals of a contusion of the right sciatic notch 
with mildly decreased sensations to light touch and pinprick 
are not productive of more than mild incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  Chronic fatigue and diarrhea were not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2006).

2.  Chronic cognitive impairment was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2006).

3.  The criteria for a disability rating higher than 10 
percent for a contusion of the right sciatic notch with 
mildly decreased sensations to light touch and pinprick are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.124a, 
Diagnostic Code 8520 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify and to Assist

Initially, the Board finds that the content requirements of a 
duty to notify have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2003, November 2004, February 2006 and March 2006 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
In addition, the letter issued in March 2006 included 
information regarding the assignment of initial ratings and 
effective dates.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  As 
the Board concludes herein that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
timing of the notification regarding effective dates and 
evaluations to be assigned are rendered moot.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  



I.  Entitlement To Service Connection For Chronic Fatigue And 
Diarrhea, To Include Consideration As Being Due To A 
Qualifying Chronic
 Disability Under 38 C.F.R. § 3.317.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  VA is authorized to pay 
compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of disability of 10 percent or more prior 
to December 31, 2006.  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

During the hearing held in May 2007, the veteran reported 
that he felt tired when he got up in the morning, and that if 
he did not keep moving he would fall asleep.  He summed this 
up by stating that he was always tired.  Regarding diarrhea, 
he testified that he took Metamucil twice a week and it kept 
the diarrhea under control.  

Significantly, however, there is no objective evidence that 
the veteran has chronic fatigue and diarrhea.  The veteran's 
post-service medical treatment records do not reflect ongoing 
complaints of either symptom.  In addition, the report of a 
VA examination conducted in March 2005 reflects that the 
veteran stated that he previously had some diarrhea in the 
military and but it was only occasional.  He further stated 
that he had no diarrhea at this time, and his bowel movements 
were normal.  

Although the March 2005 VA report also stated that the 
veteran gave a history of having constant fatigue during and 
since getting out of service, it was noted that he did not 
meet the criteria for a diagnosis of chronic fatigue 
syndrome.  Moreover, the Board notes that this complaint, 
which was presented during a compensation evaluation 
examination, is not supported by similar complaints in the 
actual treatment records.  Thus, the evidence does not 
provide the kind of objective indications of a qualifying 
chronic disability to include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Accordingly, the Board concludes that chronic 
fatigue and diarrhea were not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness incurred in service.  

II.  Entitlement To Service Connection For Chronic Cognitive 
Impairment, To Include Consideration As Being Due To A 
Qualifying Chronic 
Disability Under 38 C.F.R. § 3.317.

During the hearing held in May 2007, the veteran testified 
that he had been seen by a physician for depression.  As 
noted above, the claim for depression has been referred to 
the RO for adjudication.

There is no objective evidence that the veteran has chronic 
cognitive impairment due to an undiagnosed illness.  The 
Board has noted that his VA treatment records reflect a 
diagnosis of depression.  To the extent that he has symptoms 
associated with depression, the Board notes that depression 
is a diagnosed disorder and is not therefore a qualifying 
disability under the regulation pertained to illnesses which 
may be presumed to have been incurred during Persian Gulf 
service.  Although the VA general medical examination 
conducted in March 2005 included a diagnosis of "Cognitive 
Impairment.  See psychiatric evaluation", this was based 
only on the history given by the veteran at that examination, 
and the general medical examination did not include any 
mental examination.  The VA psychiatric examination report 
conducted that same month, which has much greater probative 
value, was essentially negative except for findings of a 
diagnosed disorder, depression.  The examiner noted that a 
brief cognitive test did not show any impairment.  

The examiner further noted that any problems which the 
veteran may have may be secondary to use of drugs in the 
past, current use of pain medications, depression or current 
use of anti depressants.  These findings do not provide the 
kind of objective indications of a qualifying chronic 
disability to include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  The Board again notes that any impairment 
attributable to a diagnosed disorder such as depression may 
not be granted service connection pursuant to the regulation 
pertaining to undiagnosed illness.  Accordingly, the Board 
concludes that chronic cognitive impairment was not incurred 
in or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness incurred in service.  

III.  Entitlement To An Increased Rating For Residuals Of A 
Contusion Of The Right Sciatic Notch With Mildly Decreased 
Sensations To Light Touch And Pinprick, Currently Rated As 10 
Percent Disabling.

The Board has considered the full history of the veteran's 
contusion of the right sciatic notch.  His service medical 
records show that in June 1991 the veteran was seen for a 
right sacroiliac joint sprain.  A record dated later in June 
1999 noted complaints of back pain for one week with pain 
radiating to the knees and right foot numbness.  A service 
medical record dated in July 1991 reflects a diagnosis of 
"? Sciatic nerve contusion cannot R/O discogenic source by 
hx."  

In June 1992, immediately after separation from service, the 
veteran filed a claim for disability conmepsnation for a 
disorder of the right sciatic notch.  In a decision of 
September 1992, the RO granted service connection for 
residuals, contusion, right sciatic notch, with mildly 
decreased sensations to light touch and pinprick, and 
assigned a noncompensable rating.  Subsequently, in a 
decision of October 2003, the RO increased the rating to 10 
percent.

In a decision of May 2005, the RO confirmed the 10 percent 
rating.  The veteran disagreed with that decision, and 
perfected the current appeal.  

A sciatic nerve disorder may be rated under Diagnostic Code 
8520 which provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.   38 C.F.R. § 4.124a

During the hearing held in May 2007, the veteran recounted 
injuring his sciatic nerve in service when he made a 
parachute jump and his hip landed on his canteen.  He stated 
that the next morning he walked with a limp and had 
excruciating pain.  He expressed his opinion that the current 
10 percent rating was not adequate because he had pain on a 
daily basis, along with numbness in the right foot.  He 
reported that he was treated for the problem by the VA.  

A VA treatment record dated in October 2003 reflects that the 
veteran reported having discomfort which originated in the 
right buttock and radiated down to the popliteal fossa, then 
traveled down the posterolateral gastroc to the ankle and 
dorsum of the right foot.  

The report of a VA examination conducted in March 2005 
reflects that the veteran had a normal gait and had mild low 
back pain but no sciatica on the examination.  He reportedly 
had a full range of motion of the lumbar spine.  There was 
increased low back pain on 85 to 110 degrees of flexion, 
between 25 and 40 degrees of extension, and 15 to 35 degrees 
of right lateral flexion.  Goldthwaite's test was negative.  
Straight leg raising was positive on the right at 85 degrees, 
but negative on the left.  There was a negative Lasegue's 
test bilaterally.  The veteran could balance on either foot, 
tandem walked, and deep tendon reflexes were 2+ throughout.  
Motor strength was 5/5 in all distal muscle groups.  Sensory 
was intact distally.  The examiner noted that the veteran had 
longstanding but gradually remitting right sciatica secondary 
to a sciatic nerve contusion 14 years ago.  The symptoms did 
not reappear during the March 2005 examination, but had been 
present on a previous examination in September 2003.  The 
examiner specified that there was no evidence of a radicular 
or neurologic abnormality either from the veteran's disc 
disease or his remote right sciatic nerve contusion.    

More recent VA treatment records show that the veteran has 
occasionally been seen for sciatic complaints.  For example, 
a treatment note dated in May 2006 reflects that the veteran 
reported that there had been no changes in his chronic back 
and leg pain.  The pain was longstanding and fairly well 
controlled with Tramadol.  

The evidence which is of record also includes the report of a 
VA neurology examination conducted in July 2006.  The report 
reflects that the examiner reviewed the claims file, and 
noted that the veteran reported complaints of mildly 
decreased sensation to light touch and pin prick in the area 
of the right sciatic notch.  The examiner noted that in a 
previous examination in May 2005, there were no neurologic 
findings to show any ongoing neuropathy or radiculopathy as a 
result of this remote contusion.  The veteran reportedly had 
a history of a contusion that occurred when he landed on his 
canteen in the area of the right sciatic notch after a 
parachute jump.  The veteran stated that he still had 
discomfort on a regular basis on the right hip and back.  He 
said that it was difficult to stand in place for a long 
period of time, and the right leg goes numb.  He reported 
that his symptoms were ongoing and continuously painful.  
Nothing new had occurred in terms of the symptoms, but he 
reported that he had increased numbness of the right foot.  

On physical examination, there were no gross abnormalities of 
the right hip and right sciatic notch.  Motor examination 
revealed excellent +5/5 motor strength and control in the 
right lower extremities.  On sensory examination of pin prick 
and light touch, the veteran claimed a numbness toward the 
right hip area of roughly 25% compared to the opposite side.  
This reportedly extended from the upper thigh area over the 
lateral aspect of the right leg.  He claimed decreased pin 
prick sensation especially in the posterior popliteal region 
of approximately 20 percent on the right compared to the 
left.  His reflex responses of withdrawal to the stimulus of 
the pin prick was noted to be roughly equal in reaction time 
and amount of discomfort on both sides that he was reporting 
a quantitative difference in perception of the stimulus.  The 
examiner indicated that physiological reaction appeared to be 
dissociated from reported perception of the stimulus.  It was 
further noted that there was no loss of range of motion in 
the hips, legs, knees or feet.  The veteran had normal gait 
and station.  The rest of the neurologic examination was 
unremarkable.  

The VA examiner concluded that he did not find any evidence 
of any significant sequelae related to a right sciatic notch 
contusion.  The examiner noted that the veteran reported 
differences between right and left sides in a L4-5 partial 
distribution, however, the evidence as stated above suggested 
a dissociation between physiologic responses to testing 
stimuli and the reported perceptions by the patient.  

The report of an RMS/EMG study conducted in August 2006 
reflects that the findings were consistent with "Very mild 
L5 radiculopathy with no active denervation sign."  

In an examination addendum, it was noted the EMG/NCV studies 
supported a diagnosis of mild L5 radiculopathy without signs 
of active denervation.  It was stated that since there were 
no clinically significant differences between the most recent 
neurologic examination and the March 2005 examination, it was 
unlikely that there had been any significant progression of 
the sciatic contusion process.  

In summary, the manifestations are primarily subjective, with 
little objectively verified impairment of function.  In light 
of the foregoing minimal objective symptoms on examination, 
the Board finds that the residuals of a contusion of the 
right sciatic notch with mildly decreased sensations to light 
touch and pinprick are not productive of more than mild 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent for a contusion of the right sciatic 
notch with mildly decreased sensations to light touch and 
pinprick are not met.  


ORDER

Service connection for chronic fatigue and diarrhea, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.  

Service connection for chronic cognitive impairment, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.  

An increased rating for residuals of a contusion of the right 
sciatic notch with mildly decreased sensations to light touch 
and pinprick, currently rated as 10 percent disabling, is 
denied.    




REMAND

During the hearing held in May 2007, the veteran stated that 
he currently had aching joints which he attributed to events 
in service such as being in the infantry and carrying a 100 
pound rucksack across the desert and jumping out of 
airplanes.  

The Board has noted that the veteran's service medical 
treatment records contain a few references to joint pain.  
For example, an entry dated in November 1988 reflects that 
the veteran complained of having body aches affecting the 
neck and all joints.  Complaints pertaining to the knees were 
also noted on separation examination in May 1992.  

A VA treatment record dated in July 2003 reflects that the 
veteran had complaints pertaining to the knees and hips, and 
it was noted that his X-rays showed early degenerative joint 
disease of the right hip and orthopedics had diagnosed 
degenerative joint disease of both knees.  

The Board notes that the VA has a duty to afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  In light of the veteran's credible testimony as 
to the occurrence of strain and trauma to his body during 
service and the existence of a current disability of the 
joints, the veteran should be afforded VA examination to 
determine the nature and severity of the disability and to 
obtain an opinion regarding whether the current joint 
problems are related to the symptoms noted during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
whether he currently has a disorder of 
joints, and if so, the etiology of the 
disorder.  The claims folder, including 
the service medical records should be 
made available to and reviewed by the 
examiner before the examination.  Any 
appropriate tests or x-rays felt to be 
necessary should be performed.  The 
examiner should record the full history 
of the claimed disorders.  The examiner 
should specifically comment as to the 
likelihood that any currently found 
disability is related to any symptoms 
noted in service medical records, such as 
complaints of knee pain.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


